Per Curiam:

On consideration of a suggestion by petitioner that the cause herein has become moot by reason of settlement between the parties, and of a motion by petitioner to reverse the decree of the Circuit Court of Appeals and to remand the 'cause with directions to dismiss, and respondent having consented to the entry of an order pursuant to the motion, it is ordered that the said motion be, and it is hereby, granted, and the decree of the Circuit Court of Appeals is reversed and the cause is remanded to the District Court with directions to vacate its decree and to dismiss the bill of complaint as against the respondent without prejudice, and without costs to either party, upon the ground that the cause is moot. Brownlow v. Schwartz, 261 U. S. 216; United States v. Hamburg American Co., 239 U. S. 466, 477-478; Commercial Cable Co. v. Burleson, 250 U. S. 350, 362-363; C. M. Patten & Co. v. United States, 289 U. S. 705; First Union Trust & Savings Bank v. Consumers Co., 290 U. S. 585; Danciger Oil & Refining Co. v. Smith, 290 U. S. 599.